

EXHIBIT 10.24
UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
JOHN L. WALSH


John L. Walsh is President and Chief Executive Officer of UGI Corporation.
Mr. Walsh has an oral compensation arrangement with UGI Corporation which
includes the following:
Mr. Walsh:
1.
is entitled to an annual base salary, which for fiscal year 2015 was $1,079,728;

2.
participates in UGI Corporation’s annual bonus plan, with bonus payable based on
the achievement of pre-approved financial and/or business performance objectives
that support business plans and strategic goals;

3.
participates in UGI Corporation’s long-term compensation plans, UGI
Corporation’s 2004 Omnibus Equity Compensation Plan, as amended, and UGI
Corporation’s 2013 Omnibus Incentive Compensation Plan;

4.
will receive cash benefits upon termination of his employment without cause
following a change in control of UGI Corporation; and

5.
participates in UGI Corporation’s benefit plans, including the UGI Pension Plan,
Senior Executive Employee Severance Plan, Supplemental Executive Retirement
Plan, UGI Savings Plan, and Supplemental Savings Plan.


